Case 4:95-cr-50061-BAF ECF No. 1011 filed 06/27/19                 PageID.12035        Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

UNITED STATES OF AMERICA,

       Plaintiff,                                             Criminal No. 95-CR-50061-01

vs.                                                           HON. BERNARD A. FRIEDMAN

DION ERIC SAVAGE,

      Defendant.
_____________________________/

                  ORDER REQUIRING PLAINTIFF TO RESPOND TO
                DEFENDANT’S MOTIONS FOR SENTENCE REDUCTION

               Defendant has filed four motions in this matter for sentence reduction under the First

Step Act [docket entries 987, 988, 1003, 1009]. The government is hereby directed to respond to

these motions within thirty days of the date of this order.

               SO ORDERED.



                                      s/Bernard A. Friedman
Dated: June 27, 2019                  BERNARD A. FRIEDMAN
        Detroit, Michigan             SENIOR UNITED STATES DISTRICT JUDGE
